DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 10-12 and 14-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Remacha et al. (US 20200386695)
Regarding claim 1, Remacha teaches a method of defining at least one scan parameter for an x-ray scan of a single crystal structure (para 45), the method comprising: 
determining a target orientation of the structure for the scan (para 45-48); and either or both of: 
defining different non-zero levels of x-ray exposure for different parts of a scan area based on the target orientation and characteristics of the structure; and defining the scan area so that substantially all x-rays of the scan are directed to the structure in the target orientation (para 49-50).
Regarding claim 2, Remacha teaches the characteristics of the structure comprise the amount of material forming the structure at different parts of the scan area when viewed in the target orientation (para 45-48). 
Regarding claim 3, Remacha teaches the levels of x-ray exposure are defined to be higher for parts of the scan area where the x-rays would pass through a greater amount of material forming the structure (para 49-50).
Regarding claim 4, Remacha teaches the amount of material is determined from either or both of the density of different parts of the structure and the thickness of different parts of the structure when viewed in the target orientation (grains, para 17).
Regarding claim 5, Remacha teaches the scan area is defined based on the shape of the structure in the target orientation (para 47).
Regarding claim 6, Remacha teaches the scan area is defined such that at least one edge of the scan area matches an edge of the structure in the target orientation (entire part, para 47).
Regarding claim 7, Remacha teaches the scan area is defined to match the shape of at least part of the structure (entire part, para 47).
Regarding claim 8, Remacha teaches a plurality of target orientations are determined for a corresponding plurality of scans, and the steps of either or both of defining different non-zero levels of x-ray exposure and defining the scan area are performed for each scan (para 46).
Regarding claim 10, Remacha teaches the structure is of a metal alloy (para 42).
Regarding claim 11, Remacha teaches the structure is of an aerospace component (para 42).
Regarding claim 12, Remacha teaches the structure is of a blade of a turbine for an aircraft engine (para 42).
Regarding claim 14, Remacha teaches a method of defining at least one scan parameter for an x-ray scan of a single crystal structure, the method comprising: determining a target orientation of the structure for the scan; and defining different non-zero levels of x-ray exposure for different parts of a scan area based on the target orientation and characteristics of the structure (para 45-50).
Regarding claim 15 , Remacha teaches the method comprising: defining the scan area so that substantially all x-rays of the scan are directed to the structure in the target orientation (para 45-50).
Regarding claim 16, Remacha teaches method of defining at least one scan parameter for an x-ray scan of a single crystal structure, the method comprising: determining a target orientation of the structure for the scan; and defining the scan area so that substantially all x-rays of the scan are directed to the structure in the target orientation (para 45-50).
Regarding claim 17, Remacha teaches the method comprising: defining different non-zero levels of x-ray exposure for different parts of a scan area based on the target orientation and characteristics of the structure (para 45-50).
Allowable Subject Matter
Claims 9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 9, the prior art fails to teach measuring the crystallographic orientation of the structure; and, repositioning the structure before each scan so as to control the orientation of the structure relative to the crystallographic orientation.  
Regarding claim 13, the prior art fails to teach a method of detecting a defect in a single crystal structure, the method comprising: the method as claimed in claim 1; performing the scan of the structure in the target orientation according to either or both of the defined levels of x-ray exposure and the defined scan area; measuring the x-ray diffraction signal from the scan; comparing the x-ray diffraction signal to a simulated pattern for x-ray radiation; and detecting an anomaly in the structure based on the comparison. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494. The examiner can normally be reached M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOON K SONG/Primary Examiner, Art Unit 2884